FILED
                            NOT FOR PUBLICATION                              JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30259

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00008-SEH

  v.
                                                 MEMORANDUM *
TAMMY LYNN CADOTTE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Tammy Lynn Cadotte appeals from the 20-month sentence imposed

following her guilty-plea conviction for misprision of felony, in violation of

18 U.S.C. § 4. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Cadotte’s request for oral
argument is denied.
      Cadotte contends that her sentence is substantively unreasonable because it

does not reflect the 18 U.S.C. § 3553(a) factors, including mitigating factors

related to Cadotte’s history and characteristics. The district court considered

Cadotte’s mitigation evidence, including testimony regarding abuse by her

husband, and concluded that a 20-month sentence was warranted. In light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing factors, this

was not an abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Whitehead, 532 F.3d 991, 993 (9th Cir. 2008) (per curiam) (no

abuse of discretion where the sentence is based on facts, including defendant’s

credibility, as found by the district court at the sentencing hearing).

      AFFIRMED.




                                            2                                     10-30259